—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The detailed misbehavior report, along with the testimony of its author, constitutes substantial evidence supporting the determination that petitioner violated various inmate rules (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; Matter of Foster v Coughlin, 76 NY2d 964, 966). By failing to request any witnesses to testify in his behalf at the disciplinary hearing, petitioner failed to preserve for our review his contention that the Hearing Officer erred in not calling those witnesses, and we decline to consider that contention in the interest of justice (see, Matter of Reeves v Goord, 248 AD2d 994, 995, lv denied 92 NY2d 804). Petitioner failed to exhaust his administrative remedies with respect to his contentions concerning his employee assistant and documentary evidence, and we have no discretionary power to reach them (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). We have reviewed petitioner’s remaining contentions and conclude that they are without merit. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present — Pigott, Jr., P. J., Green, Pine, Hayes and Hurlbutt, JJ.